 418DECISIONSOF THE NATIONALLABOR RELATIONS BOARDL. G. Williams Oil Company,Inc.andNatalie JeanBallard.Case 16-CA-1044431 August 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 22 October 1982 Administrative Law JudgeRichard H. Beddow Jr. issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed an an-swering brief.The National Labor Relations Board has delegat-ed' its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, l andconclusions,tomodify the remedy, 2 and to adoptthe recommended Order as modified.3The judge found, and we all agree, that the Re-spondent's blanket rule prohibiting all salary discus-sions,which it first promulgated to its employeesafter employee Ballard began the salarydiscussionsfor which she was discharged, is unlawful. We alsoall agree that Ballard's conduct was concerted. Thedissent,however, insists that it was unprotected.Although the Board and courts have recognizedthat an employer can have an interest in the confi-dentialityof information that can be balancedagainst employee rights, the dissent misconstruesthe case law by stretching a recognition of an em-ployer interest in certain circumstances into a pre-sumption that employee discussion of wages otherthan their own is unprotected. An employer has noobligation to provide employees information that ispresumptively relevant to organizational purposes.4If an employer chooses, for lawful reasons, it cantreat the sought after information as confidentialand prohibit its general dissemination.5 If an em-iIn agreeingwith the ,fudge's findingthatBallard's conduct was pro-tected concerted activity we do not rely onAlleluiaCushion Co.,221NLRB 999 (1975), and its progeny cases, which the judge relied on as analternative basis for his finding. SeeMeyers Industries (Meyers II),281NLRB 882 (1986)2 Interestwill be computed in accordance with our decision inNewHorizons for the Retarded,283 NLRB 1173 (1987) Interest on amountsaccrued prior to 1 January 1987 (the effective date of the 1986 amend-ment to 26 U.S.C § 6621) shall be computed in accordance withFloridaSteel Corp.,231 NLRB 651 (1977)3The judge included a broad cease-and-desist provision in his recom-mended Order We believe a narrow provision is appropriate under thestandardsofHickmott Foods,242NLRB1357 (1979),and we have modi-fied his recommended Order accordinglyWe have also 'modified the no-tice's cease-and-desist provision relating to Ballard's discharge to conformwith the judge's recommended Order and our finding.'iGray Flooring,212 NLRB 668 (1974).5 But seeJeannette Corp,217 NLRB 653 (1975), affd 532 F 2d 916 (3dCir. 1976)ployer treats information such as wages as confi-dential, then the Board weighs the interests of theemployeesin learningand discussing each other'swages against the employer's legitimate interests insupport of its policy.6 If, however, an employerdoes not treat the information as confidential, anemployeewho comes across the informationopenly or in the regular course of her work mayuse the information for self-organization with theprotection of the Act.7 In contrast, where informa-tion issurreptitiously gained," or disclosure of theinformation is a breach of the employer's trust orunrelated to a protected interest, 9 the employee'sconduct is unprotected.The facts relevant to the protected nature of Bal-lard's conduct are as follows. There is no evidencethat before 11 February 1982, the Respondent'smanagementhad informed its employees that itconsidered wage information to be confidential. On11February, in the regular course of her work,Ballardreceived for the purpose of typing, a letteroffering a job at a specified salary to a prospectiveemployee. If Land Manager Stockton, the authorof the letter, had any desire to keep the contents ofthe letter confidential, there is no evidence that hecommunicated it to anyone, including Ballard. Bal-lard considered the salary offer to be unfair andcommunicated this to other employees. In thisregard,Ballard's conduct was far from surrepti-tious.The first person Ballard spoke to was Oper-ationsAdministrator Smith.Thereafter,Ballardspoke to Stockton; the president of the parent com-pany; the manager of investor relations; and thevice president of operations. Ballard also spoke toother clerical employees about the perceived un-fairness of the offer, at least one of whom was alsoconcerned about a new employee being offeredmore than current employees.As more fully discussed in the judge's decision,Ballard was not immediately terminated but trans-ferred to another department. At the end of March,Stockton sent an incident report regarding the ear-lier confrontation to Ballard's personnel file. Bal-lard replied with a memo directed to various com-pany officials.Ballardwas then placed on a 4-month leave-of-absence with a 31 July terminationdate. The judge found that in response to Ballard's6 International BusinessMachines Corp (IBM),265 NLRB 638 (1982);compare-TexasInstruments,247 NLRB 253 (1980), enf denied 637 F 2d822 (1st Cir 1981).TGray Flooring,supra,RidgelyMfg.Co,207NLRB 193 (1973),Macomb Daily,260 NLRB 983 (1982)8Macomb Daily,supra;NLRB Y Florida Steel Corp,544 F 2d 896 (5thCir 1977)9Vitronic, Inc,183 NLRB 1067 (1970),Bell Federal Savings & Loan,214. NLRB 75 (1974);Clinton Corn Processing Co,253 NLRB 622 (1980);Montgomery Ward,146 NLRB 76 (1964),American Book-Stratford Press,80 NLRB 914 (1948)285 NLRB No. 48 L. Cr.WILLIAMS OIL CO.claim for unemployment compensation, the Re-spondent stated that she had been terminated be-cause of her discussion of salaries. The Respondentalso asserted several other reasons for Ballard's ter-mination to the judge.10 The judge, applying aWright Line' Ianalysis, determined the other assert-ed reasons were secondary justifications and thatBallardwould not have been terminated but forher protected concerted activity.We agree with the judge that Ballard's conductwas protected as well as concerted in the circum-stances of this case. As there is no evidence thatthe Respondent told its employees before Ballard'swage discussion that it considered wage informa-tion confidential, and there was nothing about theletter to indicate to Ballard that it was confidential,this case is far removed fromIBMorTexas Instru-ments,supra, cited by the dissent. In both of thosecases the employers had developed confidentialityprograms and communicated them to their employ-ees.Further, in bothIBMandTexas Instrumentsthe information the employees disseminated wasclearlymarked as confidential. The fact that Bal-lard learned what the prospective employee was tobe offered through the normal course of her workalso distinguishes this case from the surreptitiousmethods found objectionable inMacomb DailyandNLRB v. Florida Steel,supra.Finally, Ballard's open discussion of the fairnessof the wage offer with other clericals was clearlyrelated to her and the clericals' Section 7 rightsand were not inimical to the Respondent's interests.Thus, the case is distinguished from those cited infootnote 7, supra. As the Board stated inIBM,265NLRB at 638:The Administrative Law Judge noted that[anerrlployee's]distributionofwage datawould, under ordinary circumstances, consti-tute protected concerted activity.We agree. Itiswell established that discussion of wages isan important part of organizational activity.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, L. G. Williams Oil Company, Inc., Okla-homa City, Oklahoma, its officers, agents, succes-10 The dissent asserts that"[tlhe Respondent has established that it dis-charged Ballard for revealing to employees the salary of another employ-ee-information that the Respondent considered confidential" and thatRespondent's discharge of Ballard "for this breach of confidentiality wastherefore lawful." However, not only did the Respondent not establishthat it discharged Ballard for revealing confidential information, it explic-itly disavowed confidentiality as a reason in its exceptions11Wright Line,251 NLRB 1083 (1980)419sors, and assigns, shall take the action set forth inthe Order as modified.1.Substitute the following for paragraph 1(c)."(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."2.Substitute the attachedadministrative law judge.notice for that of theCHAIRMAN DOTSON, dissenting.I do not agree with my colleagues' adoption ofthe judge's finding that the Respondent's dischargeof employee Natalie Jean Ballard violated Section8(a)(1) of the' Act.' Although I find Ballard's ac-tivities to be concerted, I also find them to be un-protected, thereby rendering lawful her dischargefor those activities.The credited evidence reveals that on 11 Febru-ary 1982, Ballard,whose job duties includingtyping, typed a letter from her supervisor, LandManager Jack Stockton, to a prospective employ-ee,Cindy Brown. The letter offered Brown a jobsimilar to Ballard's but at a higher salary. Ballard,who was quite upset at learning that the new em-ployee would make more money than she, con-frontedvariousmanagement officials, includingStockton, about the letter. In addition, she dis-cussed the letter with several other clerical em-ployees, advising them that she thought the salaryoffer to Brown was unfair,AfterBallard'sconfrontationwithStockton,which became very heated, Stockton recommend-ed to his supervisors that Ballard be terminated ashe felt he could no longer effectively work withher. They decided, however, not to terminate Bal-lard and advised Stockton to attempt to work outhis problems with her. 'Stockton wrote out a reportof his confrontation with Ballard, but he did nothave it typed and placed in her personnel file in anattempt to smooth his relations with her.Ballard continued to complain to managementofficials and employees about Stockton,and his joboffer to Brown, and to ease the tension betweenBallard and Stockton, Investor Relations ManagerBrenda Kendall arranged a transfer for Stockton inearlyMarch to the Investor Relations Department.Severalweeks later Stockton heard that Ballardwas spreading rumors that the Land Departmentwas going to be reorganized and that some em-ployees, including Stockton, would be terminated.Stockton then had typed his report of his 11 Febru-II do, however, agree with their adoption of the judge's finding thatthe Respondent's maintenance and enforcement of an unqualified ruleagainst the discussion of wages or salaries violated Sec 8(a)(1) 420DECISIONSOF THE NATIONALLABOR RELATIONS BOARDary confrontation with Ballard and sent the reportAccordingly,Iwould dismiss the complaint in itsto her personnel file, with a copy to Ballard.Ballard, discussed Stockton's memorandum withother employees, and on 1 April distributed a replymemo to various management officials. When Ken-dall received Ballard's memo, she decided to termi-nate her for continuing her disruptive criticism ofStockton and his job offer to Brown. Kendallplaced Ballard on a 4-month leave of absence witha 31 July termination date.The judge found, and I agree, that the motivat-ing factor in Ballard's discharge was her course ofconduct in protest of the Respondent's offer to aprospective employee of a salary higher than hers.I also find that such salary discussions between em-ployees constitute concerted activity. SeeMush-room Transportation Co. v. NLRB,330 F.2d 683 (3dCir. 1964).The inquiry, however, cannot stop at this junc-ture. It is axiomatic that activity must be protected,aswell as concerted, to be afforded the protectionof the Act.The Respondent has established that it dis-charged Ballard for revealing to employees thesalary of another 'employee-information that theRespondent considered confidential and entrustedto Ballard only so that she could perform her jobof typing the letter. The Board and the courts haveconsistently recognized an employer's legitimatebusiness interest in the confidentiality of such infor-mation.2 The Respondent reasonably expected thatthewage information contained in the letter toBrown would not be divulged by Ballard to otheremployees. Nor were there any circumstances sur-rounding Ballard's receipt of the letter to type thatwould reasonably lead Ballard to conclude that theinformation contained in the letter was not confi-dential or that the Respondent would not object toher discussing it with other employees. Under thesecircumstances, I find that Ballard was not privi-leged to divulge the confidential information per-taining to Brown's salary to other employees, andtheRespondent's discharge of Ballard for thisbreach of confidentialitywas therefore lawful.32SeeInternational BusinessMachines Corp,265 NLRB 638 (1982),Macomb Daily,260 NLRB 983,985-986(1982),Texas Instruments vNLRB,637 F2d 822 (1stCir 1981),ClintonCorn Processing Co,253NLRB 622, 625 (1980),NLRB v FloridaSteel Corp,544 F 2d 896, 897(5th Cir 1977),Bell Federal Savings&Loan,214 NLRB 75, 78 (1974);Fitromc Inc,183 NLRB 1067, 1076-1081 (1970),Montgomery Ward,146NLRB 76,77-79 (1964),American Book-Stratford Press,80 NLRB 914,917, 934-936 (1948)3The Respondent'sdischarge of Ballard is not rendered unlawfulmerely because of the existence of the Respondent's unlawful rule againstthe discussion of wage or salaries To begin with,Ballard's misuse of theconfidential information predated the Respondent's promulgation to em-ployeesof theunlawful rule and thus,the discharge was not prompted bythe rule In any event,the unlawful rule does not convert Ballard's un-protected activity to protected activityThe rule violatedtheAct be-entirety.4cause it isoverly broad, reaching all employee discussion of wages, someof which is protected by Sec 7. That does not mean that every wagediscussion is protected activityJeannetteCorp. Y.NLRB,532 F 2d 916,198 (3d Cir. 1976) Thus, I find that the Respondent dischargedBallardfor this unprotected activity, despite the existence of the unlawful rule.4My colleagues avoid ruling on the confidential nature of the informa-tion divulged by Ballard by merely noting that the Respondentin its ex-ceptions disclaimed confidentiality as the reason for the discharge How-ever, the judge found, and my colleagues and I agree, that the reasonsadvanced by the Respondent for Ballard's discharge were pretextual.Under these circumstances, the Board must determine from the record asa whole whether the conduct that provided the real reason for Ballard'sdischarge, i.e., her conversations with other employees over the highersalary offered to a prospective employee, constituted both protected andconcerted activity As discussed above, the record here demonstrates thatBallard's conduct was not protected Thus, the General Counsel did notestablish a violation of the Act, as a necessary element of that violation ismissing.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discharge you, or otherwise dis-criminate against you, because of your concerted,protected activities.WE WILL NOT maintain or enforce any unquali-fied rule or policy that prohibits you from discuss-ing salaries or wage rates among yourselves.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Natalie Jean Ballard immediateand full reinstatement to her former job or, if thatjob no longer exists, to a substantially equivalentposition,without prejudice to her seniority or anyother rights or privileges previously enjoyed andWE WILL make her whole for any loss of earningsand other benefits,resulting from her discharge, lessany net interim earnings, plus interest.WE WILL remove from our files any reference tothe leave of absence and discharge of Natalie JeanBallard on 1 April 1982 and 31 July 1982, respec-tively, and WE WILL notify her that this has beendone and that evidence of this unlawful dischargewill not be used as a basis for future personnel ac-tions against her.L. G. WILLIAMS OIL COMPANY, INC. L.G.WILLIAMS OIL CO421Kim Siergert,Esq.,for the General Counsel.PeterT.Van Dyke,Esq.,of OklahomaCity,Oklahoma,for the Respondent.DECISIONSTATEMENT OF THE CASERICHARD H. BEDDOW JR., Administrative Law Judge.This matter was heard in Oklahoma City, Oklahoma, onAugust 5, 1982. The proceeding,isbased on a chargefiledMay 7, 1982, by Natalie Jean Ballard, an individual.The General Counsel's complaint alleges that Respond-entWilliams Oil Company, Inc., of Oklahoma City, vio-lated Section 8(a)(1) of the National Labor Relations Actby terminating the Charging Party because of her pro-tected concerted activity of discussing salaries amongemployees and because she contacted the Equal Employ-ment Opportunity Commission.Briefswere filed by the General Counsel and Re-spondent.On a review of the entire record in this caseand from my observation of the witnesses and their de-meanor, I make the followingFINDINGS OF FACT1.JURISDICTIONRespondent engages in the business of oil and gas ex-ploration and development.During the past 12-monthperiod,ithad a direct outflow in products and servicesin excess of $50,000 to points outside of Oklahoma andadmits that at all times material it has been an employerengaged in operations affecting commerce within themeaningof Section 2(2), (6), and (7) of the Act.II,THE ALLEGED UNFAIR LABOR PRACTICEThe Respondent maintains office facilities in OklahomaCity.On October 4, 1981, Natalie Ballard was hired byLand Manager Jack Stockton, as a Land secretary train-ee.Her salary was $1350 per month.Ballard successfullycompleted her 90-day probationary period as reflected inher performance review, which was prepared by Stock-ton in January'1982.Ballard told Stockton at her jobinterview that she was not interested if the job just en-tailed typing, filing, and answering the phone. She ex-pected her duties to include preparation of lease assign-ments, correspondence, and other related functions; how-ever,she felt that she was not being given much nonrou-tine work to do and was not receiving much training andshe displayed an'attitude of open dissatisfaction to otheremployees about the managerial abilities of her supervi-sor, Stockton.On February 11 Ballard typed an offer of employmentto a Cynthia Brown. Although Respondent contends thatshe presumed to prepare the letter on her own, Ballardcredibly testified that it was given to her to type bySandy Williams, Stockton's secretary. After reading theletter, Ballard became upset over the fact that the offereewas being offered a higher salary for the same position.'1Brown's resume shows that she had experience in oil and gas mattersand was a college graduate,whereas Ballard was not.It also was devel-oped that Ballard's normal salary review would have led to an increase inShe then discussed the situation with Operations Admin-istratorLaDonna Smith. Ballard credibly testified thatSmith told her to lower her voice because "she didn'twant her girls to know it because they didn't make asmuch as the Land Department secretaries, and theymight be upset by it." Smith went out to advise Ballardthat discussion of salaries was a violation of companypolicy. Ballard's testimony concerning this conversationisbasically corroborated by Smith's memo to Ballard'spersonnel file.Later that day Ballard confronted Stockton with theletter and a heated, profane discussion ensued, in whichBallard related that the offer was unfair. Stockton ad-vised her that the letter would go out as written. Overthe course of the next several days Ballard also spokewith Jim Meyers, president of Matrix Energy, which atthe time relevant hereto was a parent company to Re-spondent,Manager of Investor Relations Brenda Ken-dall, and Vice President of Operations Bob Foster andreasserted her opinion that the salary offer was unfair. Inaddition to the supervisors, Ballard also discussed the sit-uationwith other clerical employees including SandyWilliams, Tamra Renfro, and Melissa Lauderdale.Immediately after the confrontation over the Brownletter, Stockton felt that he could no longer work effec-tively with Ballard, and concluded that he wanted to ter-minateher.He discussed the matter with Bob Foster, hissuperior,and wasadvised that he should try to work theproblem out with Ballard, and that terminating herwould not be appropriate. Stockton prepared a handwrit-ten incident report and placed it in his credenza. It wasnot typed and sent to Ballard'spersonnel file because itwas his belief that formalization of that document at thatpoint would have been inconsistent with the directionshe had been given by Foster.After the February 11 confrontation, Ballard contin-ued to complain about Stockton and the unfairness of theoffer to Brown. Kendall suggested a way out of Stock-ton's department by offering Ballard the opportunity tohelp the Company's geologist for a short time, and there-after to transfer to the investor relations department. InearlyMarch, Ballard transferred to the investor relationsdepartment and was thereafter supervised by Kendallwho advised her to put the past incident with Stocktonbehind her.Stockton's handwritten incident report was typed inthe latter part of March after Stockton heard that Bal-lard was spreading rumors to the effect that the land de-partment was goingto be reorganized and some employ-ees, including Stockton,would be terminated.2 Theher own salary to the basic level of Brown's offer Otherwise, however,the reasonableness of Ballard's or Respondent's belief in the fairness oftheir respective positions is not material2 Ballard had been told by Vice President for Administration and Fi-nance Bob Lathrop in response to her question about Stockton that somereorganizational changes were planned and that "none of us, includingmyself, had a-were irreplaceable as far as the company was concerned.Any of us could be. Nobody knew what the situation would be sixmonths, a year from now or three years from now " He further told herthat the Company was pleased with Stockton and thought he was doinga good job 422DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmemo was sent to Ballard's personnel file, with a copy toher. Ballard received a copy of the memo dated Febru-ary 11, 1982, on March 26, 1982. The memo summarizedthe February 11 incidents and stated Stockton's positionthat Ballard's actions constituted justification for termina-tionwith cause. In a portion of the memo Stockton,states that: "Various employees in Land and Productiontold me immediately after the confrontation that she haddisclosed to them the terms of the offering letter." Bal-lard then discussed the situation again with several otheremployees, and also went to the Equal Employment Op-portunity Commission (EEOC) on March 30, 1982, andcompleted an intake questionnaire. On April 1, 1982, Bal-lard distributed a reply memo to a number of companyofficials.Courtesy copies of this memo were sent toStockton, Stockton's personnel file, Ballard's personnelfile,and to the EEOC. Shortly after the memo waspicked up through the interoffice mail. Director ofOfficeAdministration LynetteJerniganbrought a copyof Ballard's memo and its attachments to Kendall. Ken-dall testified that she decided that she had had enough.She had heard that Ballard was telling others about acomplete reorganization and that Ballard was continuingher disruptive talking about her situation with Stockton.She concluded that such conduct was insubordinate andthatBallard should be terminated. Ballard was calledintoKendall's office. Ballard was then placed on a 4-month leave-of-absence with a July 31 termination date.Ballard testified that during the discussion with Ken-dall,Kendall mentioned the EEOC notation and statedthat Ballard's discussion of salary was against companypolicy and a justification for termination. Kendall testi-fied that Ballard had brought up the subject of her con-tactwith the EEOC and Kendall denied that it was areasonfor termination. Kendall also denied that she ad-vised Ballard that "salary discussions" were the reasonsfor termination.Subsequent to her being placed on leave-of-absenceBallard filed a claim with the Oklahoma State Employ-ment Service. In a response filed April 12, 1982, Re-spondent's director of office administration, Jernigan,stated: "Discussion of salary is a violation of companypolicy and grounds for immediate termination."In an at-tached memo dated April 6, 1982, Foster noted: "I statedtoNatalie that any employee who discussed salary wasin violation of company policy." In addition, OperationsAdministrator Smith in an attached memo dated April 7,1982, stated, "I warned her she had better `watch herstep' because discussing salaries was grounds for termina-tion" and "I reminded our staff that discussing salarieswas grounds for dismissal and instructed them to avoidbecoming involved in any conversations of this nature."At the hearing Stockton testified that he could havepossibly stated to employees that it was in "poor taste"to discuss salaries or wage rates. Kendall admitted thatshe advises employees "against it because I think that is,your own personal business." Smith specifically admittedthat it was her understanding that discussion of salarieswas against company policy and that she told Ballardthis. Jernigan, who set forth the policy statement in theApril 12 letter to the employment service, explained atthe hearing that she actually meant to refer to thespreading of confidential information, not the discussionof salaries in general. Employee Melissa Lauderdale,however, testified that she was specifically told that em-ployees were not todiscuss salaries.This policy was notrelayed to the employees in writing.Respondent presented a significant amount of evidencerelating to various other justifications for Ballard's termi-nation.Specifically,the termination letter given to Bal-lard on April 1, 1982, stated that she was terminated be-cause of "disruption of practices and policies of theCompany." As noted, Kendall assumed responsibility forthe termination decision, when asked what led to her de-cision to terminate, Kendall referred to the performanceof Ballard's work "before the Cindy Brown letter." Re-spondent also presented evidence that Ballard dislikedmenial tasks, did not answer the telephone properly,often expressed her dislike of Stockton, made mistakes inassignments during training,and was a chronic complain-er, and that she was having emotional problems relatedto her pregnancy and unmarried status. Ballard, howev-er,was given no reprimands because of her job perform-ance and Ballard's January 1982 3-month performancereview by Stockton mentions no such problems. It is oth-erwise favorable towards Ballard and it recommends herretention and permanent status. And, after January 1982,no written reprimands or warnings were given to Ballardrelating to disruptive behavior other than the belated dis-tribution on March 26, 1982, of Stockton's February 11memo. At the time of the termination Respondent hadno progressive disciplinary system,but it instituted onesubsequently. It also had no written policy regarding theconditions under which employees could engage in con-versation with other employees during working hours.Further testimony was developed relative to Respond-ent's salary review board, of which Vice President Lath-rop is a member, along with Foster and Kendall. Lath-,rop testified that the Stockton-Ballard conflict of Febru-ary II was brought to their attention by Foster. Therewas a discussionover whetherto terminate Ballard atthat time and it was decided that they would like to ter-minate her; however, her pregnant condition was consid-ered as a contributing factor to the blowup and Stocktonwas told that maybe it could be resolved and that "we"would just sit tight. Lathrop took no further action butthought that there was a consensus that Stockton orFoster would speak to her about the matter. The reviewboard made no attempt to further investigate the matteror to interview Ballard or Stockton; however, Lathroplater discussed some details of the matter with Stockton.Sometime after the review board's discussion Lathrophad the above-noted conversation with Ballard in whichhe told her the Company was in a state of change.Kendall's earlier testimony also mentioned a meetingof the salary review board about February 20, 1982.Kendall remembered the reaching of a decision not toterminate Ballard because of her pregnancy. She also tes-tified that once she decided to terminate Ballard (appar-ently on April 1), that she told Foster and Meyers of herplans and that they agreed with her and told her to goahead and do it. L.G.WILLIAMS OIL CO.423III.DISCUSSIONThe issues in this case are whether Respondent main-tained a rule prohibiting discussion of salaries among em-ployees in violation of Section 8(a)(1) of the Act andwhether Respondent engaged in an unfair labor practiceinviolation of the Act by terminating the ChargingParty because she engaged in a protected concerted ac-tivity by discussingsalarieswith other employees and be-cause she filed a complaint with the EEOC. AlthoughBallard didfile an EEOCcomplaint,this fact, standingalone,falls far short of showing that it had anything todo with her termination and I conclude that Ballard wasnot terminated because of her action in this regard.A. TheRule Against Salary DiscussionsDuring the course of the hearing certain differences intestimony occurred; however, for the most part theyrelate to nonmaterial matters such as the actual terms oruse of profanity and I conclude that.the conflicts do notadversly affect the credibility of any witness.Kendalldenied Ballard's testimony that one of the reasons givento Ballard for her termination was the fact that she wasdiscussing salaries and Kendall did not recall that thesubjectwasdiscussed at that time; however,it is clearthat Ballard's memo with attachments was part of thediscussion.In any event, I conclude that it otherwise isadequately establishedby thetestimony of other wit-nesses that Respondent in ,fact did have a policy and un-writtenrule regarding the discussion of salaries.Ballard'sunderstanding of this policy clearly is cor-roborated by Operations Administrator Smith who un-equivocally testified that it was her impression that therewas a rule against discussing salaries, and she so advisedBallard.Employee Lauderdale also testified that she wasspecifically told that employeeswerenot to discuss sala-ries.AlthoughRespondent asserts that no such rule orpolicy existed,both Land Manager Stockton and Manag-er of Investor Relations Kendall admit that they advisedemployees against it.Moreover,Directorof Office Ad-ministration Jerniganspecificallystated in her memo tothe Oklahoma State Employment Service that"Discus-sion of salary is a violation of company policy." Al-though she attempted at the hearing to qualify that writ-ing by saying she meant to refer to "confidential infor-mation" rather than"salary,"such an interpretation is re-futed by the written statement of Vice President Fosterthat he told Ballard"that any employee who discussedsalary was in violation of company policy."Clearly,the implication' that an employee can be disci-plined for violation of an unqualified rule against discuss-ing salaries has a chilling effect on an employee's right toengage in a concerted activity and it otherwise has beenestablished that by maintaining an unqualified rule orpolicy prohibiting employees from discussing wage ratesamong themselves,a respondent imposes an unlawful im-pediment and restraint on employee Section 7 rights. SeeTriana Industries,245 NLRB 1258 (1979);andJeannetteCorp.,217 NLRB 653 (1975), affd. 532 F.2d 916 (3d Cir.1976).Under thesecircumstances,it is concluded thatRespondent'spolicy and unwritten rule against salarydiscussions among its employees violates Section 8(a)(1)of the Act as alleged.B. The Charging Party's Activity and TerminationThe relevant activity engaged in by the ChargingParty is shown by the General Counsel to have beencomplaints to other employees and discussion with themconcerning salaries. Ballard spoke with several other em-ployees and at least one,Sandy Williams, agreed that shewas concerned over a new employee being offered moremoney than present employees. It also is shown that Bal-lard pursued her protest and argument not just becauseof her own pay but as a matter of principle and concernover fairness to other employees in the land department.Accordingly,theGeneral Counsel has established thatsalarieswere an issue of mutual concern among employ-ees.Moreover,Iconclude that Ballard's activities, evenif pursued only by her, properly should be considered tobe concerted in nature.SeeJeannette Corp.,supra;Alle-luia Cushion Co., 221NLRB 999 (1975);Datapoint Corp.,246 NLRB 234 (1979); andCal-Waits, Inc.,258 NLRB974 (1981). Accordingly,I conclude that Ballard's com-plaints and discussions regarding salaries constituted pro-tected concerted activity.As noted above, it is shown that Respondent had apolicy orrule againstemployeediscussion of salaries andthat Ballard'sdiscussion of salaries was listed by Re-spondent to the Oklahoma State Employment Service asthe reason for her termination.Under - these circum-stances, I conclude that the General Counsel had made aprima facie showing sufficient to support the inferencethat Ballard'sprotected concerted activity was a moti-vating factor leadingto herbeing placed on leave of ab-sence and terminated.Accordingly, and in keeping withthe criteria set forth inWright Line,251NLRB 1083(1980),the record must be evaluated in the light of Re-spondent'sproffered defense to see if Respondent hasdemonstrated that it would have terminated Ballard evenin the absence of her protected conduct.Respondent has shown that Ballard gave the appear-ance of being a chronic complainer and it argues, ineffect,that it was justified in terminating her because herconduct became disruptive,she was warned against thecontinuationof such behavior,and she insubordinatelypersisted in her actions.Here, Ballard's complaints reflected an overriding dis-like of her former supervisor, Stockton,and dissatisfac-tionwith the way the Company was being managed;however,they were intertwined with her protected ac-tivityregarding salary related protest.Moreover, theevent leading most directly to her termination was Su-pervisor Kendall's receipt from Directorof Office Ad-ministration Jernigan of Ballard's reply to Stockton's be-latedly distributedmemo, which reviewed the originalsalary related dispute. Thus, although Ballard did engagein the rumor mill and in general complaining after hertransfer toKendall'sdepartment and after Kendall'swarning to put the Stockton incident behind, her, there isno indication that she otherwise initiated any continu-ation of her salary dispute in defiance of Kendall's admo-nition.However,when she was faced with Stockton's 424DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmemo and an apparent reopening of her salary dispute,Ballard reacted in impulsive self-defense to balance therecord in her personnel file by describing her impressionof the circumstances.Kendall, at the time she terminated Ballard, clearlywas basing her decision on Ballard's past salary protestand the apparent renewal of her complaints. Moreover,Kendall had been present as part of Respondent's salaryreview board when her supervisor, Vice PresidentFoster, expressed the opinion that Ballard should be 'ter-minated for her salary protest. Although action on thatdecision was deferred at the time, I infer that Kendallwas reimplementing that decision when Jernigan broughtBallard's reply memo to her attention.Although an employer has basic rightstomaintainorder and respect in its workplace, the Board is requiredto balance the employer's rights against the employee'sright to engage in concerted activity.Moreover, theBoard may allow some leeway for impulsive behavior onthe part of the employee.See NLRB v. Thor Power ToolCo., 315 F.2d 584 (7th Cir. 1965). Respondent has assert-ed several reasons pertaining to disruptive behavior andinsubordination by Ballard as justification for her termi-nation; however, these reasons are at odds with the justi-fication initially given by Respondent to Ballard and tothe Oklahoma State Employment Service. Accordingly,I infer that these secondary justifications are not indica-tive of Respondent's true motivation in terminating Bal-lard and, while an employee may forfeit the protectionof the Act by sufficiently egregious conduct, there is noshowing here that Ballard's complaints and discussionsapproached a level such that they could be found to beunprotected conduct. CompareNLRB v. Lummus Indus-tries,679 F.2d 228 (11th Cir. 1982).Although it appears that Ballard's general behaviormay have had some disruptive effect on Respondent'soffice environment, it is equally apparent that she wouldnot have been put on leave of absence with a predeter-mined termination date were it not for her protected ac-tivities of protesting about salaries and her reply memoof April 1, 1982, pertaining to her salary dispute withStockton.Under these circumstances, I find that the GeneralCounsel has met her overall burden of proof consistentwith the criteria set forth inWright Line,supra andHill-sideBus Corp.,262 NLRB 1254 (1982), and that Re-spondent's discharge of Ballard violates Section 8(a)(1)of the Act as alleged.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.By maintaining in effect an unqualified rule orpolicy prohibiting employees from discussing wage ratesamong themselves, Respondent has imposed an unlawfulimpediment and restraint on employees' right to engagein concerted activity for mutal aid and protection guar-anteed by Section 7 of the Act and thereby is in viola--tion of Section 8(a)(1) of the Act.3.By placing Natalie Jean Ballard on leave of absenceon April 1, 1982, with effective termination of July 31,1982, Respondent engaged in an unfair labor practice inviolation of Section 8(a)(1) of the Act.THE REMEDYHaving found that Respondent has engaged incertainunfair labor practices, it is recommended that Respond-ent be ordered to cease and desist therefrom and to takethe affirmative action described below thatis designed toeffectuate the policies of the Act.In view of the finding noted above that the ChargingParty was discharged for an unlawful reason, I recom-'mend that Respondent be ordered to offer Natalie JeanBallard immediate and full reinstatement to her formerposition or, if such position no longer exists, to a substan-tially equivalent position without prejudice to her senior-ity or any other rights or privileges she previously en-joyed. I also recommend that Respondent be ordered tomake her whole for the losses that she suffered as aresult of her being placed on leave of absence on April 1,1982, in accordance with the method set forth inF.W.Woolworth Co.,90 NLRB 289 (1950), with interest asprescribed by the Board inFloridaSteelCorp.,231NLRB 651 (1977). See alsoIsis Plumbing Co.,138 NLRB716 (1962).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed3ORDERThe Respondent, L. G. Williams Oil Company Inc.,Oklahoma City, Oklahoma, its officers,agents,succes-sors,and assigns, shall1.Cease and desist from(a)Discharging employees or otherwisediscriminatingagainst them in retaliationfor engagingin ,protected con-certed activities.(b)Maintaining in effect or enforcing any unqualifiedrule or policy that prohibits employeesfrom discussingsalariesor wage rates among themselves.(c) In any like or related mannerinterferingwith, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Natalie Jean Ballard immediate and full rein-statement and make her whole for the losses she incurredas a result of the discrimination against herin the mannerspecified in the remedy section of the decision.(b) Remove from its files any reference to the leave ofabsence of April 1, 1982, and the discharge of NatalieJean Ballard on July 31, 1982, and notify her in writingthat this has been done and that evidence of this unlaw-ful discharge will not be used as a basis for future per-sonnel actions against her.8 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses L.G.WILLIAMS OIL CO.(c)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records,social securitypayment records,timecards,personnel records and reports, and all other records nec-essary to analyze the amountof backpaydue under theterms of this Order.(d)Post at its OklahomaCity,Oklahoma facilitycopies of the attached notice! marked"Appendix."44 If this Order is enforced by a judgment of a United States court ofappeals, thewords in the notice reading "`Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."425Copies of the notice, on forms provided by the RegionalDirector for Region 16, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any othermaterial.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to Comply.